DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 4-5, 7-12, 14-17, and 20 remain pending in the Application. Claims 2-3, 6, 13, and 18-19 were cancelled by the Applicant. 
Claims 1, 4-5, and 7 stand rejected under 35 U.S.C. 103. 
Independent claims 8 and 15 have been amended to overcome the prior art of record. Claims 8-12, 14-17, and 20 allowed. Reasons for allowance indicated below. 

Applicant has amended Fig 1 to properly show that hinged door 106 connects to hole 114 as shown in Fig 2. In response, the previous drawing objection is withdrawn. 
Applicant has cancelled claims 6, 13, and 19. In response, the previous rejection under 35 U.S.C. 112(b) is withdrawn. 

Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “it does not seem obvious that a storage container that is magnetically closable would relate in any way to a magnetically closable door for removing fish from an ice hole and keeping the ice hole from freezing over” (i.e. applicant’s argument that Helms is nonanalogous art), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Helms discloses a hinged door with a magnetic closure mechanism. The instant application also contains a hinged door with a magnetic closure mechanism. Therefore, Helms teaches analogous art to the instant application. 

In response to the applicant’s argument that “there can be no motivation to change the size of the door as the Tibbits ‘door’ is a single piece covering the entire component”. 
As currently drafted, claim 1 requires “a circular cover housing with a generally central opening for continual fishing access to the open water there below; and a hinged door selectively retained for opening a portion said cover housing”. Tibbetts discloses a circular cover housing [base 16] with a generally central opening [aperture in the middle of base 16 as seen in Fig 1] and a hinged door [lid 12; Fig 5] opens a portion of the cover housing [base 16; Fig 6]. The door is shown in a closed position in Fig 2 and an open position in Fig 4. The cover housing has a first area [surface area of the top side of base 16] and the hinged door has a second area [surface area of the top side of lid 12].
It would be obvious to one of ordinary skill in the art to change size of the aperture in base 16 and the size corresponding lid 12 (and therefore the ratio of the first area to the second area), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done based on the size of the targeted species of fish. For example, a smaller opening may be used when fishing for smaller fish but, a larger opening is required when fishing for larger fish. 

The applicant contends “Monsen teaches that ‘the bottom part has been filled with insulation’ which is not the same as a bottom surface being insulated. The Monsen insulation requires a more complicated construction and a thicker cover which is not desirable”. 
However, based on the following excerpts from the specification and Figs 1, 2 of the instant application, it appears that the ice fishing hole cover of the instant application has bottom surface 104 which is insulated by an insulated layer 124. As best understood by the examiner, the ice fishing hole cover is one layer 124 with a top surface 102 and a bottom surface 104. The bottom surface is insulated by the insulated layer 124. Therefore, in as much as the applicant’s ice fishing hole cover has a bottom surface which is insulated, Monsen discloses a bottom surface which is insulated. 
Original claim 2 read in relevant part, “wherein an underside of said cover housing is insulated”. 	
Specification para 0022: “the cover includes an insulated bottom layer to provide insulation and protection from ice formation at the ice fishing hole” 
Specification para 0024: “the magnetic ice fishing hole cover 100 includes a top surface 102 and an insulated bottom surface 104”
Specification para 0029: “the cover includes an insulated layer 124, which is coextensive with the bottom surface 104” 
Applicant is required to cancel the new matter in the reply to this Office Action.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the insulated bottom surface and insulated layer as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US Pub No 2020/0163320 A1) in view of Helms (US Pub No 2015/0342168 A1) and Monsen (US Patent No 4,993,182).
Regarding claim 1, Tibbetts discloses an ice fishing hole cover (portable ice fishing hole cover 10) for retaining access to an open water therebelow, the ice fishing hole cover comprising: 
a circular cover housing (base 16) with a generally central opening for continual fishing access to the open water therebelow (base 16 has central aperture; as seen in Fig 1 and described in para 0023); and 
a hinged door (lid 12 operable about pin 22) selectively retained for opening a portion of said cover housing (para 0025; open position best seen in Figs 1, 4; closed position best seen in Fig 2); 
said cover housing including a first area (surface area of the top side of base 16; best seen in Fig 2); and 
said hinged door including a second area (surface area of the top side of lid 12; best seen in Fig 2) attachable to the first area (Fig 2). 

Tibbetts discloses said hinged door including a second area (surface area of the top side of lid 12; best seen in Fig 2) attachable to the first area (Fig 2). Tibbetts does not explicitly disclose said hinged door including a magnetic attachment. 
However, Helms discloses a hinged door with a magnetic closure mechanism (lid 17 pivotally attached via a hinge… maintained in a closed position via locking mechanism such as a magnetic closure; para 0031; Fig 1) (analogous art). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tibbetts by incorporating the magnetic closure as taught by Helms. This would be done maintain the door in a closed position (para 0031). 

Tibbets does not explicitly disclose said second area is less than 30% of said first area. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change size of the aperture in base 16 and the size corresponding lid 12 (and therefore the ratio of the first area to the second area), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done based on the size of the targeted species of fish. For example, a smaller opening may be used when fishing for smaller fish but, a larger opening is required when fishing for larger fish. Alternatively, the ratio of the first and second area could be changed to improve the structural integrity of the ice fishing hole cover and hinged door. 

Tibbets further discloses said central opening including a diameter (Fig 1). Tibbets  is silent on the diameter of the central opening (i.e. does not explicitly disclose said diameter is less than 2.5 inches for prohibiting items to pass therethrough). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a diameter less than 2.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to change the size of the central opening based on the size of the targeted species of fish. For example, a smaller opening may be used when fishing for smaller fish but, a larger opening is required when fishing for larger fish.

Tibbets does not explicitly disclose wherein a bottom surface of the ice fishing hole cover is insulated. 
However, in as much as the Applicant’s ice fishing hole cover has an insulated bottom surface, Monsen discloses a bottom surface of the ice fishing hole cover is insulated (the bottom surface of the ice fishing hole cover is insulated by the layer filled with insulation 39; col 3, ln 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tibbetts by providing insulation to a bottom layer of the cover housing. This would be done to prevent the ice fishing hole from freezing over. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US Pub No 2020/0163320 A1) in view of Helms (US Pub No 2015/0342168 A1) and Monsen (US Patent No 4,993,182) as applied to claim 1 above, and further in view of Hurd (US Patent No 3,578,748).
Regarding claim 4, the combination discloses the ice fishing hole cover of claim 1 as previously discussed. 
The combination is silent on the color of the cover housing (i.e. does not explicitly disclose said cover housing including a black exterior coating). 
However, Hurd discloses a cover for an ice fishing hole with a black exterior coating (black coating 10) for absorbing radiant solar energy and increasing the temperature of said cover housing in sunlight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a black exterior coating to the ice fishing hole cover. This would be done to “increase the thermal or heat absorption and thereby further minimize possible freezing of water under the cover” (col 2, ln 40-44 and abstract). 
Regarding claim 5, the combination discloses the ice fishing hole cover of claim 4 as previously discussed 
Tibbetts further discloses wherein said cover housing (base 16) includes a circumferential sloping taper away from said central opening (Figs 1-3) for directing dropped items on said cover housing away from said central opening. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts (US Pub No 2020/0163320 A1) in view of Helms (US Pub No 2015/0342168 A1), Monsen (US Patent No 4,993,182), and Hurd (US Patent No 3,578,748) as applied to claim 1 above, and further in view of Huiras et al. (US Patent No 6,675,523 B1). 
Regarding claim 7, the combination discloses the ice fishing hole cover of claim 5 as previously discussed. 
The combination does not explicitly disclose wherein said hinged door includes a hinged handle for selective grasping and opening of said hinged door.
However, Huiras et al. discloses a fishing hole cover system with a door for opening a portion of the cover (Fig 1, abstract) and the door includes a hinged handle (handle 40 is pivotably attached; col 4, ln 20-23) for selective grasping and opening of said hinged door. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hinged handle as taught by Huiras. This would be done so that fishermen could more easily open the ice fishing hole cover during use in cold temperatures, since finger dexterity is decreased in colder temperatures. 

Allowable Subject Matter
Claims 8-12, 14-17, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, either alone or in combination, the details of the hinged door comprising a first edge extending from the generally central opening to a periphery of the circular cover housing and a second edge extending from the generally central opening to a periphery of the circular cover housing configured in a sector shape that is 30% or less of the area of the ice fishing hole cover, in combination with the remaining limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644